Opinion of the Court

GIERKE, Judge:
Before a special court-martial composed of officer members, appellant was charged with stealing a government computer system, in violation of Article 121, Uniform Code of Military Justice, 1.0 USC § 921. He pleaded guilty to the lesser included offense of wrongful appropriation, also in violation of Article 121, but was convicted as charged. The approved sentence provides for a bad-conduct discharge and reduction to the lowest enlisted grade.
We granted review of the following issue:
WHETHER THE MILITARY JUDGE ERRED BY FAILING TO INQUIRE INTO A POTENTIAL CONFLICT OF INTEREST BETWEEN ' TRIAL DEFENSE COUNSEL’S REPRESENTATION OF APPELLANT AND PRIOR *456REPRESENTATION OF A KEY PROSECUTION WITNESS.
The only factual issue at trial was whether appellant intended to deprive the Government of the computer system temporarily or permanently. The prosecution evidence of intent rested heavily on a stipulation of fact, which included the following:
Some of the software and other related equipment for this computer was obtained from a friend, Sgt Robert Lawrence, another AF active duty service member. The accused initially told Sgt Lawrence that he had received the computer as a gift from his mother; however, he later admitted that he had stolen the computer from the USAF. At no time did the accused ever tell Sgt Lawrence that he intended to return the computer to the USAF.
Prior to arraignment the military judge inquired whether defense counsel had represented any of the witnesses in the case, and the following discussion ensued:
Yes, sir, I have represented at one point in time a witness who is going to be in the stipulation. So I would guess the answer is, yes. I have discussed that with my client, and he has no objections to my continued representation.
MJ: All right. Is that correct?
ACC: Yes, sir.
MJ: Prior to this 39(a) Session, there was a brief 802 conference between myself, the trial counsel, the assistant trial counsel, and Capt Cantrall. Capt Cantrall indicated to me at that time that he had represented or was representing a witness who was named in the stipulation which they intend to introduce. And after a brief discussion, I indicated that when we go before the members I will not ask any questions of him with regard to that representation. Is that a fair summarization of the 802?
DC: Fair summary, sir.
ATC: Yes, sir, that is.
MJ: Do either counsel have anything further they wish to put on the record at this point?
DC: No, Your Honor.
ATC: No, sir.
After pleas were entered, the defense objected to “anything mentioning Sgt Lawrence” in the stipulation, on the ground that it was irrelevant, cumulative, and an “exculpatory no.” The prosecution theory was that acquisition of software and peripheral equipment from Sgt Lawrence and other sources evidenced appellant’s intent to keep the computer permanently.
After overruling the defense objections, the military judge advised the defense—
Now, you can withdraw the stipulation, we can go back to square one, change the plea, or if you want to come up with another stipulation that would go to the members. That’s up to you — that’s up to the parties.
The stipulation was then redrafted and again offered by the prosecution. The military judge asked the defense if they had any objections to the new stipulation, “[b]e-cause if you’re maintaining any objections to the stipulation, I don’t think it can be consented to by the accused.” The military judge’s comment provoked the following colloquy:
DC: Let me explain my thinking then, sir. We agreed to the stipulation because the facts are true and because we feel that it is in our best interests to have this evidence come out in this manner. Some of the evidence we feel that if a person was brought on would be objectionable. However, what is said is what that person would say, and that is accurate because that is factual. However, some of that evidence we did not feel was admissible.
MJ: Then you don’t have to agree to the stipulation.
DC: But, sir, our alternative then is to have the person come on and have the evidence come out in a less favorable manner to my client.
After more discussion, defense counsel informed the military judge that he had “no *457objections” to the new stipulation. Appellant expressly agreed to the new stipulation, and it was then received in evidence.
The prosecution also presented appellant’s inculpatory statement to the Office of Special Investigations. At defense request and with prosecution agreement, several questions and answers were redacted which pertained to “some of the property or some of the stuff being stolen by Sgt Lawrence.” Although the record does not reflect whether Sgt Lawrence was charged with any offenses, the facts as stipulated certainly suggest his culpable involvement in appellant’s offenses.
Where there is multiple representation, the military judge must inquire into its propriety. United States v. Hurtt, 22 MJ 134, 136 (CMA 1986) (citing Cuyler v. Sullivan, 446 U.S. 335, 347, 348, 100 S.Ct. 1708, 1717, 1718, 64 L.Ed.2d 333 (1980)). See United States v. Davis, 3 MJ 430, 432-34 (CMA 1977) (military judge has duty to explore potential conflict of interest on the record); RCM 901(d)(4), Discussion, Manual for Courts-Martial, United States, 1984 (military judge should inquire into possible conflict of interest). In order to find a Sixth Amendment violation based on a conflict of interest, we must find (1) that counsel actively represented conflicting interests and (2) that the actual conflict of interest adversely affected counsel’s performance. Mathis v. Hood, 937 F.2d 790 (2d Cir.1991); Young v. Herring, 938 F.2d 543 (5th Cir.1991), cert. denied, — U.S.-, 112 S.Ct. 1485, 117 L.Ed.2d 627 (1992); Mannhalt v. Reed, 847 F.2d 576 (9th Cir.), cert. denied, 488 U.S. 908, 109 S.Ct. 260, 102 L.Ed.2d 249 (1988). If both prongs are established, prejudice is presumed. Burger v. Kemp, 483 U.S. 776, 783, 107 S.Ct. 3114, 3120, 97 L.Ed.2d 638 (1987).
Exercising our supervisory jurisdiction, we have established a rebuttable presumption that there is an actual conflict of interest whenever there is multiple representation and the military judge has not conducted a suitable inquiry on the record. United States v. Breese, 11 MJ 17, 23 (CMA 1981). Because the Breese presumption goes only to the first prong, i.e., the existence of an actual conflict of interest, failure to rebut it does not necessarily trigger a presumption of prejudice. The second prong still must be established by the defense. An unrebutted Breese presumption is sufficient, however, to require further inquiry.
Although defense counsel revealed that he had represented Sergeant Lawrence, the record does not reflect the nature and extent of that representation or whether that representation involved a criminal proceeding or was in any way related to appellant’s case. Accordingly, we do not have sufficient facts before us to determine whether there was multiple representation and, if so, whether there was an actual conflict of interest. Furthermore, we cannot determine whether counsel’s representation of appellant was adversely affected. Further inquiry is required. See United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967) (ordering factfinding hearing on claims of unlawful command influence).
The decision of the United States Air Force Court of Military Review is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for submission to a convening authority who may order a DuBay hearing to resolve the question of multiple representation or order a rehearing on the findings and sentence if a DuBay hearing is deemed impracticable. If the judge in the DuBay hearing determines (1) that there was multiple representation; (2) that there was an actual conflict of interest; and (3) that the conflict of interest adversely affected counsel’s representation of appellant, the judge shall set aside the findings and sentence and return the record to the convening authority for a decision whether to order a rehearing on the findings and sentence. If the judge in the DuBay hearing finds (1) no multiple representation; or (2) no actual conflict of interest; or (3) an actual conflict of interest but no adverse effect on counsel’s representation of appellant, the record will be returned to the Judge Advocate General of *458the Air Force for submission to the Court of Military Review for further review under Article 66, UCMJ, 10 USC § 866. Thereafter, Article 67, UCMJ, 10 USC § 867, shall apply.
Chief Judge SULLIVAN and Judge COX concur.